Citation Nr: 0125101	
Decision Date: 10/23/01    Archive Date: 10/29/01

DOCKET NO.  00-24 412	)	DATE
  	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 50 
percent for residuals of a fallopian tube surgery, to include 
ectopic pregnancies and hysterectomy.

2.  Entitlement to an increased evaluation for tinnitus, 
currently evaluated as 10 percent disabling.

3.  Entitlement to an increased (compensable) evaluation for 
skin lesions of the eyelid.  

4.  Entitlement to a total evaluation based on 
unemployability due to service-connected disabilities.

5.  Whether the veteran has submitted a timely substantive 
appeal of an initial 10 percent evaluation for hypoglycemia, 
including symptomatology characterized by dizziness, vertigo, 
and labyrinthitis.

REPRESENTATION

Appellant represented by:	John Stevens Berry, Attorney 
at Law


ATTORNEY FOR THE BOARD

Tresa M. Schlecht, Counsel


INTRODUCTION

The veteran had active duty from May 1976 to August 1980.  
This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Lincoln, 
Nebraska.

By a rating decision issued in April 1999, implementing a 
Board decision issued in March 1999, the RO granted service 
connection for hypoglycemia, including symptomatology 
characterized by dizziness, vertigo, and labyrinthitis, and 
assigned an initial 10 percent evaluation for that 
disability.  In that same rating decision, the RO granted 
service connection for residuals of fallopian tube surgery, 
to include ectopic pregnancies and hysterectomy, and 
initially evaluated that disorder as 50 percent disabling, as 
well as granting special monthly compensation for anatomical 
loss of a creative organ.  By a December 1999 rating 
decision, the RO continued a 10 percent evaluation for 
tinnitus and a noncompensable evaluation for skin lesions of 
the eyelid, and denied entitlement to a total evaluation 
based on unemployability due to service-connected 
disabilities (TDIU).  The RO also continued the initial 50 
percent evaluation assigned for residuals of fallopian tube 
surgery.

The veteran disagreed with the evaluation for hypoglycemia in 
late April 1999, and a statement of the case (SOC) was issued 
in December 1999.  In January 2000, the veteran disagreed 
with the December 1999 denials of increased evaluations for 
skin disability and tinnitus and the denial of entitlement to 
TDIU, and disagreed with the continuation of the 50 percent 
evaluation for residuals of fallopian tube surgery.  In March 
2000, an SOC as to those four claims was issued.  In November 
2000, the veteran submitted a substantive appeal as to the 
initial evaluation for hypoglycemia, and separately submitted 
a substantive appeal addressing the evaluations assigned for 
residuals of fallopian tube surgery, tinnitus, skin lesion on 
the eyelid, and denial of TDIU.

The veteran's claims of entitlement to increased evaluations 
for tinnitus and for skin lesions of the eyelid, and the 
claim of entitlement to an award of TDIU, are addressed in 
the REMAND appended to this decision.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the claims addressed in this decision has been 
obtained by the originating agency. 

2.  The veteran's service-connected residuals of a fallopian 
tube surgery, to include ectopic pregnancies and 
hysterectomy, are currently manifested by lower abdominal 
discomfort and by the need for estrogen replacement to 
control symptoms of removal of ovaries, but are not 
manifested by any prolapse, fistula, or perineal relaxation.

3.  An April 1999 rating decision which assigned a 10 percent 
evaluation for hypoglycemia, including symptomatology 
characterized by dizziness, vertigo, and labyrinthitis, 
became final in April 2000 absent submission of a substantive 
appeal after an SOC was issued in December 1999.

4.  Neither the veteran nor her attorney responded to or 
appealed a December 2000 RO determination that the veteran 
had not submitted a timely substantive appeal as to the 
initial evaluation assigned for hypoglycemia.  

5.  In July 2001, the veteran's attorney requested that the 
Board grant an extension of the period allowed following the 
April 1999 rating decision for submission of a timely 
substantive appeal of that decision.


CONCLUSIONS OF LAW

1.  The criteria for an initial evaluation in excess of 50 
percent for residuals of a fallopian tube surgery, to include 
ectopic pregnancies and hysterectomy, have not been met.  38 
U.S.C.A. §§ 1155, 5107 (West 1991 & Supp. 2001); 38 C.F.R. 
§§ 3.321(b), 4.7, 4.116, Diagnostic Code 7617 (2001); 66 Fed. 
Reg. 45,620 (Aug. 29, 2001) (to be codified as amended at 
38 C.F.R §§ 3.102, 3.156(a), 3.159, 3.326(a)).  

2.  The veteran did not perfect a timely appeal with respect 
to the initial evaluation assigned for hypoglycemia, 
including symptomatology characterized by dizziness, vertigo, 
and labyrinthitis, and the Board does not have appellate 
jurisdiction to review that claim.  38 U.S.C.A. § 7105(a) 
(West 1991); 38 C.F.R. §§ 20.101, 20.200, 20.201, 20.302, 
20.303 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran contends that she is entitled to an increased 
initial evaluation for her service-connected residuals of 
fallopian tube surgery.  The veteran also contends, through 
her attorney, that a substantive appeal submitted in November 
2000 should be accepted as timely to appeal a 10 percent 
initial evaluation for hypoglycemia, including symptomatology 
characterized by dizziness, vertigo, and labyrinthitis. 

The Board notes that, during the pendency of this claim, 
there has been a significant change in the applicable 
statutory law.  On November 9, 2000, the President signed 
into law the Veterans Claims Assistance Act of 2000 (VCAA), 
Pub. L. No. 106-475, 114 Stat. 2096 (2000).  This enactment 
removed the requirement that the veteran submit a well-
grounded claim in order to trigger VA's duty to assist in the 
development of evidence, and altered the extent of the duty 
to assist and duty to notify the claimant during the 
development process.  See also 66 Fed. Reg. 45,620, 46,630-
632 (Aug. 29, 2001) (to be codified as amended at 38 C.F.R §§ 
3.102, 3.156(a), 3.159, 3.326(a)).  

1.  Claim for increased initial evaluation for residuals of 
fallopian tube surgery

Historically, by a rating decision issued in April 1999, the 
veteran was granted service connection for the residuals of 
fallopian tube surgery, to include ectopic pregnancies and a 
hysterectomy, and a 50 percent initial evaluation was 
assigned under 38 C.F.R. § 4.116, Diagnostic Code (DC) 7617, 
effective from December 28, 1995. 

The veteran, through her attorney, now contends that this 
disability increased in severity during the pendency of her 
appeal, and that an evaluation in excess of 50 percent is 
warranted.  VA examination was scheduled after the veteran 
submitted this contention, but the veteran did not report for 
the scheduled examination.  

The veteran submitted a private medical statement dated in 
September 1999.  This medical statement indicated that the 
veteran was "having minimal symptoms, mainly related [to] her 
urinary tract problems with apparently kidney caliculi."  The 
private physician also noted that the veteran had lost 
weight, from 126 pounds in July 1997, to 109 pounds.  The 
physician noted that the veteran continued to smoke, and 
noted that the veteran was only 5'2" tall.  The physician 
concluded that the veteran's weight loss (17 pounds over two 
years) "may need to be investigated if she continues to lose 
weight."  The physician also noted that the medication used 
to control the veteran's symptoms of menopause was adjusted.  
The physician concluded that the veteran's gynecological 
disability was not changed from the previous examination in 
July 1997.  

The record reflects that, at the time of the July 1997 
examination, the veteran complained of low pelvic discomfort, 
and there was multiple scarring on the abdomen.  The veteran 
had a history of three ectopic pregnancies, tubal 
reconstructive surgery, gonorrhea, and adhesions causing 
severe pelvic pain and requiring hysterectomy.  The veteran 
also had a history of multiple calculi in the soft tissue 
around the distal ureters.  

Disability evaluations are based on a comparison of clinical 
findings with the relevant schedular criteria.  38 U.S.C.A. § 
1155.  In the instant case, the evaluations the veteran has 
disagreed with are the initial evaluations following the 
awards of service connection for the disabilities.  
Therefore, the entire period for which the initial rating is 
applicable is to be considered to ensure that consideration 
is given to the possibility of staged ratings, that is, 
separate ratings for separate periods of time based on the 
facts found.  Fenderson v. West, 12 Vet. App. 119, 125-127 
(1999).

DC 7617 provides for a 100 percent schedular rating for three 
months after the removal of the uterus and both ovaries, and 
a 50 percent schedular rating thereafter.  38 C.F.R. § 4.116, 
DC 7617 (2001).  Insofar as the rating schedule does not 
provide for a rating under DC 7617 in excess of the currently 
assigned 50 percent, the Board has considered whether the 
veteran is entitled to an evaluation in excess of 50 percent 
under any other diagnostic code or, or is entitled to a 
separate, compensable evaluation under any other applicable 
diagnostic code, or whether the veteran may be entitled to a 
higher initial rating on an extraschedular basis. 

The Board notes that 38 C.F.R. § 3.350 provides for special 
monthly compensation (SMC) ratings in certain instances, to 
include the anatomical loss or loss of use of one or more 
creative organs.  38 U.S.C.A. § 1114.  Certainly, the 
evidence reflects that the veteran meets the criteria for 
compensation under this provision.  The record reflects that 
the veteran has been granted SMC under 38 U.S.C.A. § 1114 and 
38 C.F.R. § 3.350(a), effective in December 1995.  The 
veteran has not disagreed with the amount of SMC or the 
effective date assigned for SMC.  The provisions governing 
SMC do not warrant an additional or separate compensable 
evaluation in excess of the initial 50 percent for the 
residuals of fallopian tube surgery and SMC already granted.  
38 U.S.C.A. § 1114; 38 C.F.R. § 3.350(a).  

There is no medical evidence that the veteran complained of 
pain or discomfort at any scar or incision site, and there is 
no objective medical evidence of any abnormality at any scar 
or surgical site.  In this regard, the Board notes that scars 
which are tender and painful on objective demonstration 
warrant a 10 percent evaluation.  38 C.F.R. § 4.118, DC 7804.  
Under DC 7805, scars may be evaluated based on limitation of 
function of the affected part.  A 10 percent evaluation is 
warranted for itching if involving an exposed surface or 
extensive area.  38 C.F.R. § 4.118, DC 7806.  However, as 
none of this symptomatology is present, a sperate, 
compensable evaluation is not warranted for any scar.  
Esteban v. Brown, 6 Vet. App. 259 (1994).   

The RO, in its March 2000 SOC, advised the veteran that she 
did not meet the criteria for schedular consideration for an 
award of total disability based on individual 
unemployability, and advised the veteran that her claim was 
not submitted for extraschedular consideration because there 
were no exceptional factors or circumstances associated with 
the veteran's disablement.  

In particular, the RO noted that the only examination for 
which the veteran had reported was for examination as to the 
residuals of fallopian tube surgery, and that examination 
disclosed minimal symptoms, with occasional abdominal 
discomfort, but no evidence of vaginal prolapse, rectovaginal 
fistula, rectocele, cystocele, or perineal relaxation.  The 
evidence does not disclose hospitalization or frequent need 
for gynecological treatment.  The Board agrees with the RO's 
determination that the report of the veteran's gynecologic 
symptomatology does not disclose any evidence or 
circumstances which would warrant consideration of an 
extraschedular evaluation.  

The Board also notes that the evidence obtained during the 
period for which the initial disability evaluation at issue 
has been assigned includes the evidence of an August 1996 
Social Security Administration decision.  That decision was 
favorable to the veteran, in that SSA concluded that the 
veteran became disabled effective in December 1994, when the 
veteran slipped and fell, injuring her left shoulder, and 
incurring neck and left shoulder pain and numbness and 
tingling in the left hand preventing lifting more than 10 
pounds or sitting more than 60 minutes.  Diagnoses assigned 
included disc herniation at C6-C7, left thoracic outlet 
syndrome, premature ventricular contractions, and reactive 
depression.  The evidence establishes that the veteran has 
not been granted service connection for the disorders which 
SSA found left the veteran unable to work.  In particular, 
the SSA decision did not discuss the veteran's residuals of 
fallopian tube surgery as a factor in her inability to work.

The Board finds no evidence in the record showing the 
veteran's disability to be so exceptional or unusual, with 
factors such as marked interference with employment or 
repeated hospitalization, as to render application of the 
regular schedular standards impractical or to warrant remand 
of the claim for further development for consideration of an 
extraschedular evaluation or to warrant a finding that the RO 
erred when it determined that extraschedular evaluation was 
not warranted.  See Bagwell v. Brown, 9 Vet. App. 337, 338-9 
(1996).  

In this case, the RO has met its duty to assist the appellant 
in the development of each of these claims for increased 
evaluations, including under the VCAA.  After the veteran 
asserted that her gynecologic disability had increased in 
severity during the pendency of the claim, the veteran was 
afforded additional VA examination, by contract, as to the 
severity of the disability.  Thereafter, the veteran was 
notified of the criteria for an increased initial evaluation 
for gynecologic disability, and of the criteria for 
extraschedular evaluation and unemployability, in an SOC 
issued in March 2000.  The veteran was also notified of the 
opportunity to submit additional evidence.  Moreover, the 
veteran's representative, an attorney, was notified of the 
procedural and evidentiary status of the claim as the veteran 
was notified.  

Neither the veteran nor her attorney have identified any 
additional providers or clinical records to be obtained.  The 
veteran has provided additional argument, through her 
attorney, in several statements.  Thus, it is clear that, 
even though the RO did not have the specific guidance of the 
VCAA, the veteran was notified of the laws, regulations, and 
criteria applicable to the evaluation on appeal. 

The Board is satisfied that all relevant facts have been 
properly developed, and that the duty to assist the veteran 
to develop evidence and the duty to notify the veteran of 
evidence necessary to establish her claim, including under 
the VCAA, have been met, and that no further development is 
necessary.  See 66 Fed. Reg. 45,620-32 (Aug. 29, 2001) (to be 
codified as amended at 38 C.F.R. § 3.159).  

In reaching its decision the Board carefully considered the 
history of the veteran's hysterectomy with bilateral removal 
of the ovaries, and possible application of other provisions 
of 38 C.F.R., Parts 3 and 4, including extraschedular 
evaluation.  See Schafrath v. Derwinski, 1 Vet. App. 589, 
592-3 (1991).  However, the evidence is not in equipoise to 
warrant a separate compensable evaluation or an 
extraschedular evaluation in excess of 50 percent under DC 
7617 under any applicable diagnostic code or regulation.  

2.  Timeliness of substantive appeal

Appellate review will be initiated by a notice of 
disagreement and completed by a substantive appeal after a 
statement of the case is furnished as prescribed in this 
section.  38 U.S.C.A. § 7105(a) (West 1991); 38 C.F.R. § 
20.200 (2001).  A claimant for VA benefits has one year from 
the date VA mails notice of an initial determination of a 
claim to file an NOD.  38 U.S.C.A. § 7105(b)(1) (West 1991); 
38 C.F.R. § 20.302(a) (2001).  If a notice of disagreement is 
not filed within the time prescribed, the action or 
determination shall become final, and the claim will not 
thereafter be reopened or allowed.  38 U.S.C.A. § 7105(c) 
(West 1991).

Once VA has received a timely NOD, it must issue a statement 
of the case.  38 U.S.C.A. § 7105(d)(1); 38 C.F.R. §§ 19.26, 
19.29, 19.30 (2001).  An appellant has 60 days from the date 
of issue of the SOC, or until the remainder of the one-year 
period from mailing of notice of the action appealed, 
whichever is longer, to file a formal appeal (denominated a 
substantive appeal in the regulation).  38 U.S.C.A. 
§ 7105(d)(3); 38 C.F.R. § 20.302(b) (2001).  The time limit 
may be extended for good cause upon request prior to the end 
of the time limit.  38 C.F.R. § 20.303.  A denial of a 
request for extension may be appealed to the Board. 38 C.F.R. 
§ 20.303.

38 U.S.C.A. § 7105(d)(3) specifically provides that questions 
as to timeliness or adequacy of response shall be determined 
by the Board.  While this statute recognizes the Board's 
authority over the issue of the timeliness of a substantive 
appeal, it does not specifically address the situation where 
the Board addresses the timeliness issue in the first 
instance.  Likewise, regulatory provision implementing 
38 U.S.C.A. § 7105 do not address the Board's initial review 
of timeliness.

VAOPGCPREC 9-99 (August 18, 1999) held that the Board has the 
authority to adjudicate or address the question of timeliness 
of a substantive appeal, and may dismiss an appeal in the 
absence of a timely filed substantive appeal, either where 
the agency of original jurisdiction addressed that issue or 
where the Board notes the lack of a substantive appeal in the 
first instance.  In both instances, however, it was noted 
that the Board should afford the claimant appropriate 
procedural protections to assure adequate notice and 
opportunity to be heard on the question of timeliness.

In this case, the agency of original jurisdiction notified 
the veteran of the assignment of an initial 50 percent 
evaluation for hypoglycemia by a letter dated in April 1999.  
The veteran's notice disagreement (NOD) was received a few 
days later, on April 27, 1999.  The veteran submitted 
additional evidence in November 1999, and a continuation of 
the 50 percent evaluation was issued in a Rating decision 
prepared in December 1999 and issued to the veteran in 
January 2000.  An SOC was issued on March 28, 2000.  The 
record does not disclose that the veteran requested an 
extension for filing a substantive appeal.  VA did not 
receive any documents from the veteran or her attorney 
pertaining to the claim for an increased initial evaluation 
for hypoglycemia prior to a VA Form 9 submitted on November 
30, 2000.  

The Board notes that the veteran submitted two substantive 
appeals on November 30, 1999.  One VA Form 9 indicated the 
veteran's appeal as to the initial evaluation assigned for 
hypoglycemia; the other VA Form 9 addressed other issues.  
The Board notes that each of the two Form 9s signed by the 
veteran and received by VA on November 30, 1999, showed 
different addresses in Block 6 for the veteran's home 
address.

By a letter issued on December 8, 2000, the agency of 
original jurisdiction notified the veteran, at the address 
indicated on one of the substantive appeal forms, that her 
substantive appeal as to the issue of evaluation of 
hypoglycemia was not timely received.  The letter also 
notified the veteran of her right to appeal the determination 
that the substantive appeal was not timely submitted.  A copy 
of this letter advising of the failure to submit timely 
substantive appeal on this issue was also provided to the 
veteran's attorney.  There is no indication in the record 
that this notification to the veteran was not received by the 
veteran.  Neither the veteran nor her attorney responded to 
this letter.

In considering whether the veteran has submitted a timely 
substantive appeal on this issue, the Board noted that the 
veteran had provided two different home addresses on the 
substantive appeal received in November 2000, and the notice 
that the veteran had failed to submit a timely substantive 
appeal as to the evaluation of hypoglycemia had been sent to 
one, but not both, of those addresses.  Therefore, by letters 
dated in June 2001, the Board again notified the veteran that 
her appeal as to this issue was not timely.  This letter also 
explained that extension of the time for fining a substantive 
appeal could be granted for good cause.  The Board sent this 
notice to the veteran at each of the two addresses provided 
by the veteran, and sent copies of each of these notices to 
the veteran's attorney as well.  

The veteran did not respond to the June 2001 letters from the 
Board.  The record reflects that one of the June 2001 letters 
was returned to the Board; there is no indication that the 
other letter was not received by the veteran.  

The veteran's attorney responded in July 2001, requesting 
that the time allowed for the submission of the veteran's 
substantive appeal as to evaluation of hypoglycemia be 
extended for good cause.  The attorney indicated that, 
because an SOC on the issue of evaluation of hypoglycemia was 
issued on December 27, 1999, and the veteran was notified on 
January 4, 2000, of a rating decision as to four other 
issues, the "close proximity" of those two letters "resulted 
in some confusion in this office."  The representative 
requested that an exception to the requirement that a 
substantive appeal be submitted within one year be granted, 
given the confusion over the time limits.  

The Board notes that 38 C.F.R. § 20.303 provides that 
extension of the time to submit a substantive appeal "may" be 
granted.  However, in interpreting a similar provision, 38 
C.F.R. § 3.109, which allows extension of time limits for 
filing evidence on a showing of "good cause," the Court of 
Appeals for Veterans Claims determined that there was no 
legal entitlement to an extension of time under that 
provision; rather, 38 C.F.R. § 3.109(b) committed the 
decision to the sole discretion of the Secretary.  Corry v. 
Derwinski, 3 Vet. App. 231 (1992).  

The Board further notes that 38 C.F.R. § 20.303, like 38 
C.F.R. § 3.109(b), requires that where an extension is 
requested after expiration of a time limit, the required 
action must be taken concurrent with or prior to the filing 
of a request for extension of the time limit. In this case, 
there was no request for an extension of time until July 
2001, although the period for appeal expired in April 2000 
and the attempt to submit a timely appeal was made in 
November 2000.  

The Board further notes that 38 C.F.R. § 20.303, like 38 
C.F.R. § 3.109(b), requires that "good cause" must be shown 
as to why the required action could not have been taken 
during the original time period and could not have been taken 
sooner than it was.  Although neither of these provisions 
define "good cause, the Board notes that "good cause" for 
failure to report for an examination is defined at 38 C.F.R. 
§ 3.655 as including such circumstances as the illness or 
hospitalization of the claimant, death of an immediate family 
member, and the like.  The Court has considered whether 
certain circumstances constituted good cause for an extension 
of time, and noted, for example, that the illness or 
hospitalization of a claimant did not constitute good cause 
for which an extension of time could be granted, where the 
claimant was able to submit another claim during the relevant 
time period.  Mason v. Brown, 8 Vet. App. 44 (1995); see also 
Thompson v. Brown, 8 Vet. App. 169, 181-83 (1995); Scott v. 
Brown, 7 Vet. App. 184, 190 (1994).

In this instance, the attorney states that confusion in the 
attorney's office led to the untimely filing.  However, the 
veteran clearly submitted two substitutive appeals, one 
substantive appeal for the issue addressed in the SOC issued 
on December 27, 1999, and a separate substantive appeal for 
those issues addressed in the rating decision issued in 
January 2000.  This fact suggests that both the veteran and 
the attorney were aware of some difference between the two 
sets of issues.  

The evidence establishes that the veteran's attorney, 
moreover, had submitted the veteran's April 1999 NOD as to 
the issue of the initial evaluation of hypoglycemia, and was 
aware that the NOD as to that issue pre-dated the claim for a 
total disability evaluation based on individual 
unemployability, the claim, with associated issues, addressed 
in the rating decision covered in the January 2000 
correspondence to the veteran. 

The Board notes that the December 1999 correspondence to the 
veteran, copied to the attorney, addressed only the issue of 
initial evaluation for hypoglycemia, and clearly stated that 
submission of a substantive appeal was required in order to 
continue the appeal.  The statement of adjudicative actions 
accurately stated the date of the rating decision and NOD, 
and the letter advised the veteran to carefully review the 
information provided regarding how much time she had to 
submit her appeal.  

The Board further notes that, although the veteran was 
provided correspondence in early January 2000, that 
correspondence addressed other claims, and did not address 
the issue of the initial evaluation of hypoglycemia.  Where 
the veteran separately submitted additional claims after 
disagreeing with the evaluation assigned for hypoglycemia, 
and where the correspondence about the claims was separate 
and accurate, the Board finds that the receipt of more than 
one letter from VA does not constitute "good cause" such than 
an extension of time for submission of timely substantive 
appeal should be granted.  

In particular, the Board notes that neither the veteran nor 
the attorney responded when first notified, by the RO, that 
the substantive appeal was not timely.  The Board provided 
additional notification of the issue of timeliness of the 
substantive appeal, given the confusion created by the 
veteran's submission of different addresses.  However, 
neither the veteran nor the attorney contend that the veteran 
failed to receive VA correspondence regarding the claim or 
the timeliness of the substantive appeal as to the evaluation 
assigned for hypoglycemia.  The attorney has, in essence, 
acknowledged receipt of all correspondence necessary to 
accurate calculation of the appeal period for each claim.  
The fact that the veteran had submitted more than one claim 
does not constitute "good cause" for extension of the appeal 
period for a specific claim.  The Board notes that the 
statutory provisions regarding finality would be defeated if 
a veteran could extend applicable time limits solely because 
more than one claim had been submitted.  The Board finds that 
interpreting this circumstance as falling within the 
definition of "good cause" for an extension of time would be 
in conflict with statutory provisions which conserve 
administrative resources and promote a veteran's right to 
submit claims whenever the veteran deems appropriate.  Corry 
v. Derwinski, 3 Vet. App. 231, 235 (1992); see also 
VAOPGCPREC 9-99 (1999).

Accordingly, in the absence of a timely substantive appeal, 
the Board does not have jurisdiction to review the appeal for 
an initial evaluation in excess of 10 percent for 
hypoglycemia. 


ORDER

The appeal for an initial evaluation in excess of 50 percent 
for residuals of a fallopian tube surgery, to include ectopic 
pregnancies and hysterectomy.

No timely substantive appeal having been submitted, the claim 
for an initial evaluation in excess of 10 percent for 
hypoglycemia, including symptomatology characterized by 
dizziness, vertigo, and labyrinthitis, is dismissed.


REMAND

The Board notes that the veteran's address of record changed 
several times during the pendency of this appeal.  It is not 
clear whether the veteran received the notification of an 
appointment for VA examination in November 1999 for which the 
veteran failed to appear.  While the veteran was notified in 
statements of the case issued in December 1999 and in March 
2000 that she had failed to report for scheduled examination, 
neither of those statements of the case informed the veteran 
of the consequences of failure to report, nor did the 
statements advise the veteran that she could request to 
reschedule the VA examinations for good cause.  38 C.F.R. 
§ 3.655(a) (2001).  Moreover, the statements of the case did 
not advise the veteran of alternative evidence she could 
submit to show increased severity.  

It is the Board's opinion that readjudication of the 
veteran's claim that she is unable to work as a result of her 
service-connected disabilities is, therefore, required as a 
result of the recent enactment of the Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 
2096 (2000) (now codified as amended at 38 U.S.C. §§ 5100-
5103A, 5106-7 (West Supp. 2001)).  That enactment removed the 
requirement that a veteran submit a well-grounded claim, and 
substantially modified VA's duty to assist claimants in 
developing a claim.  In particular, the veteran should be 
afforded examination to determine the relative degree of 
industrial impairment due to service-connected disabilities, 
in light of the veteran's recorded medical, educational, and 
vocational history.

The appellant is hereby notified that it is the veteran's 
responsibility to report for the examination and to cooperate 
in the development of the case, and that the consequences of 
failure to report for a VA examination without good cause may 
include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 
(2001).

On the basis of the current record, the Board has identified 
certain duties to notify and to assist that must be rendered 
to comply with the VCAA.  This development does not take the 
place of the RO's responsibility for also ensuring compliance 
with the VCAA.  To ensure full compliance with due process 
requirements, the case is REMANDED to the regional office 
(RO) for the following development:

1.  The RO should obtain the clinical 
records of all VA treatment of the 
veteran from April 1999 to the present, 
and, if the veteran had non-VA treatment 
during this period, the RO should ask the 
veteran for names and addresses of such 
medical care providers.  After securing 
the necessary release(s), the RO should 
attempt to obtain these records, and 
should advise the veteran of the results.

2.  The veteran should be afforded a VA 
social and industrial survey to assess 
her employment history and her day-to-day 
occupational functioning.  A written copy 
of the report should be associated with 
the claims folder.

3.  The veteran should be afforded VA 
examinations as necessary to determine 
the degree of industrial impairment due 
to service-connected disabilities, in 
light of the veteran's recorded medical, 
educational, and vocational history.  The 
claims folder and a copy of this remand 
should be made available to the examiners 
for review before the examinations.  The 
veteran should be afforded a VA general 
medical, audiologic, and gynecologic 
examinations (and additional special 
examinations, if indicated) in order to 
thoroughly evaluate her service-connected 
disorders.  The veteran's service-
connected disabilities should be 
evaluated for the specific purpose of 
assessing the relative degree of 
industrial impairment, in light of the 
veteran's recorded medical, educational, 
and vocational history.  

Each examiner must express an opinion as 
to the degree of interference with 
ordinary activities, including the 
ability to obtain and maintain gainful 
employment, caused solely by service-
connected disability, as distinguished 
from disorders for which service 
connection is not in effect, without 
regard to the age of the veteran.  The 
examiners must provide a complete 
rationale for all conclusions and 
opinions.

4.  The RO should ensure that compliance 
with all notice and development 
requirements of the VCAA and VA 
implementing regulations.  Thereafter, the 
RO should readjudicate this claim.  If the 
benefit sought on appeal remains denied, 
the appellant and the appellant's 
representative, if any, should be provided 
a supplemental statement of the case 
(SSOC).  The SSOC must contain notice of 
all relevant actions taken on the claim 
for benefits, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issue currently on appeal.  An appropriate 
period of time should be allowed for 
response.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).




		
	SANDRA L. SMITH
	Acting Member, Board of Veterans' Appeals



 

